DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (2019/0082118 A1) in view of BUDIU (“Carousels on Mobile Devices”).

RE claim 1, Wang teaches AR selfies, specifically a method, comprising:
(a)
selecting a set of augmented reality content generators from a plurality of available augmented reality content generators, the selected set of augmented reality content generators comprising at least one augmented reality content generator for applying a three-dimensional (3D) effect; 

Wang teaches applying a virtual background to a live selfie [0031]. With reference to Fig. 3D, the user can select the “SCENES” affordance (312), which in turn displays a scene selector (313) (said set of augmented reality content generators from a plurality of available augmented reality content generators) [0042]. The user can swipe scene selector (313) via touch control to view the plurality of virtual backgrounds, and further select a scene to display behind the user, such as that of the tea garden (303d) (said selecting a set of augmented reality content generator) [0042]. The virtual background content includes 3D image and 360° video [0025]. The real-world background behind the subject is replaced and continuously updated with virtual content selected by the user (said applying a 3D effect) [0025].
(b)
causing display of a carousel interface comprising a plurality of selectable graphical items, each selectable graphical item corresponding to a respective augmented reality content generator of the set of augmented reality content generators; 

As shown in Fig. 3D, the scene selector (313) displays a variety of different scenes for the user to select. Furthermore, the fourth scene circle is partially displayed. Wang teaches the user can swipe scene selector (313) via touch control to view the plurality of virtual backgrounds (said interface comprising a plurality of selectable graphical items, each selectable graphical item corresponding to a respective augmented reality content generator of the set of augmented reality content generators) [0042]. 
     Wang does not specifically term the scene selector (313) as a carousel interface. Budiu teaches displaying content in a carousel interface. A carousel allows fitting a lot of content into a relatively small footprint [pg. 1-2]. The items in the carousel should be highly related to each other [pg. 11]. The user usually swipes horizontally for navigation [pg. 11-12]. Additionally, a carousel cue is a half image and incomplete words that signal users that there is more content to the right or left [pg. 10]. 
     It would have been obvious before the effective filing date of the claimed invention to utilize a carousel interface of Budiu within the scene selector of Wang. As taught above, Wang displays a partial scene selector circle. As Budiu teaches, a carousel cue can a half image and incomplete words that signal users that there is more content to the right or left [pg. 10]. Therefore, the scene selector of Wang may be using a carousel interface in order to fit a lot of content into a relatively small footprint [Budiu: pg. 1-2]. 
(c)
receiving, at a client device, a selection of a first selectable graphical item from the plurality of selectable graphical items, the first selectable graphical item comprising a first augmented reality content generator for applying a first 3D effect; 

In reference to Fig. 3D, the user can swipe scene selector (313) via touch control to view the plurality of virtual backgrounds, and further select a scene to display behind the user, such as that of the tea garden (303d) (said receiving, at a client device, a selection) [0042]. The virtual background content includes 3D image and 360° video [0025]. The real-world background behind the subject is replaced and continuously updated with virtual content selected by the user (said the first selectable graphical item comprising a first augmented reality content generator for applying a first 3D effect) [0025].
(d)
applying, to first image data and first depth data, the first augmented reality content generator corresponding to the selected first selectable graphical item, the first image data and the first depth data being captured with a camera; and 

In reference to Fig. 3D, the user can swipe scene selector (313) via touch control to view the plurality of virtual backgrounds, and further select a scene to display behind the user, such as that of the tea garden (303d) (said receiving, at a client device, a selection) [0042]. The real-world background behind the subject is replaced and continuously updated with virtual content selected by the user (said applying, to first image data and first depth data, the first augmented reality content generator corresponding to the selected) [0025]. Wang the first image data and the first depth data being captured with a camera) [0044]. 
(e)
generating a message including the applied first augmented reality content generator to the first image data and the first depth data.

Wang teaches the recorded AR selfie video can be played back from storage through the viewport and also shared with others on, for example, on social networks (said generating a message) [0073]. Additionally, Wang teaches electronic message instructions (1162) to facilitate electronic-messaging related processes and functions [0091].


RE claim 2, Wang in view of Budiu teaches
(a)
receiving a swipe gesture via a touch screen of the client device; and

Wang teaches the user can swipe scene selector (313) via touch control to view the plurality of virtual backgrounds [0042]. 
     As further taught in the rationale of claim 1(b), Budiu is relied upon as teaching the art of carousel menus [pg. 1]. Budiu mentions swiping within the carousel [pg. 11 §Conrtrolling the Carousel].
(b)
in response to receiving the swipe gesture, causing navigation through the plurality of selectable graphical items.

As further taught in the rationale of claim 1(b), Budiu is relied upon as teaching the art of carousel menus [pg. 1]. Budiu mentions swiping within the carousel 



RE claim 3, Wang teaches wherein applying the first augmented reality content generator to the first image data generates second image data.
Wang teaches applying a virtual background to a live selfie [0031]. With reference to Fig. 3D, the user can select a scene to display behind the user, such as that of the tea garden (303d) (said applying the first augmented reality content generator to the first image data) [0042]. The virtual background content includes 3D image and 360° video [0025]. The real-world background behind the subject is replaced and continuously updated with virtual content selected by the user (said generates second image data) [0025].

RE claim 4, Wang teaches
(a)
rendering second image data by applying the first augmented reality content generator to the first image data; and

Wang teaches applying a virtual background to a live selfie [0031]. With reference to Fig. 3D, the user can select a scene to display behind the user, such as that of the tea garden (303d) (said applying the first augmented reality content generator to the first image data) [0042]. The virtual background content includes 3D image and 360° video [0025]. The real-world background generates second image data) [0025]. Also see Fig. 9, processes (901-906) [0066-0072] in discussion of generating claimed second image data by applying the first augmented reality content generator to the first image. With reference to Fig. 9, the composite media (e.g., a composite video) (said second image data) in a viewport of the mobile device is rendered [0073].
(b)
causing display of the rendered second image data, the rendered second image data comprising an interactive 3D effect.

With reference to Fig. 9, the composite media (e.g., a composite video) (said second image data) in a viewport of the mobile device is rendered [0073]. During a recording operation, the composite media is presented as a live video feed. When the user changes the view direction of the real-world camera, the virtual camera transform updates in real-time the virtual background content in sync with the real-world camera (said interactive 3D effect) [0073].


RE claim 7, Wang teaches wherein the image data and the depth data are captured by an optical sensor of a client device.
Wang further teaches capturing a selfie with forward-facing camera (401) that generates RGB video and IR depth sensor (402) generates depth data [0044].

RE claim 8, Wang teaches wherein the 3D effect comprises an image processing operation on the image data or the depth data.
comprises an image processing operation on the image data or depth data). This results in rendering for display composite media in a viewport of the mobile device [0073]. This is rendered as a live feed, so that when the user changes the view direction of the real-world camera, the virtual camera transform updates in real-time the virtual background content in sync with the real-world camera (said 3D effect) [0073].

RE claim 9, Wang teaches
(a)
rendering a view of the first image data and the first depth data based on the applied first 3D effect; 

Fig. 9 (907), Wang teaches rendering for display composite media in a viewport of the mobile device. During a recording operation, the composite media is presented as a live video feed [0073]. 
(b)
receiving movement data from a movement sensor; 

Wang teaches accelerometer and gyroscope sensors (416) provide motion data that is processed by motion processing module (417) to generate a camera transform [0046]. 
(c)
updating a view of the first image data and the first depth data based at least in part on the movement data; and 

When the user changes the view direction of the real-world camera, the virtual camera transform updates in real-time the virtual background content in sync with the real-world camera [0073]. During recording, live motion data from the sensors (416) is used to generate the AR selfie and is stored in a local storage device (e.g., stored in flash memory). When the AR selfie is played back, the motion data is retrieved from the local storage device. In addition to virtual camera orientation, virtual camera position in the virtual environment can be provided by motion processing module (417) based on sensor data [0046].
(d)
rendering the updated view the first image data and the first depth data.

Fig. 9, process 900 uses the motion data from the sensors disclosed in claim 9(a) [0068]. The composite media (e.g., a composite video) in a viewport of the mobile device is rendered [0073]. During a recording operation, the composite media is presented as a live video feed. When the user changes the view direction of the real-world camera, the virtual camera transform updates in real-time the virtual background content in sync with the real-world camera (said rendering the updated view) [0073].


RE claim 10, Wang further teaches wherein the updated view and the view are different views of the applied first 3D effect.
As taught in the rationale of claim 9(d), during a recording operation, the composite media is presented as a live video feed. When the user changes the view direction of the real-world camera, the virtual camera transform updates in real-time the virtual background content in sync with the real-world camera [0073]. Therefore, the view view), and the view after the user changes the view direction (said updated view) will result in a different virtual background (said different views of the applied first 3D effect).

RE claim 11, claim 11 recites similar limitations as claim 1 but in system form. Therefore, the same rationale used for claim 1 is applied. Furthermore, Wang teaches the system of Fig. 11 comprising a processor (1104) [0081], memory (1102, 1150) [0090, 0091].

RE claim 12, claim 12 recites similar limitations as claim 2 but in system form. Therefore, the same rationale used for claim 2 is applied.

RE claim 13, claim 13 recites similar limitations as claim 3 but in system form. Therefore, the same rationale used for claim 3 is applied.

RE claim 14, claim 14 recites similar limitations as claim 4 but in system form. Therefore, the same rationale used for claim 4 is applied.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (2019/0082118 A1) in view of BUDIU (“Carousels on Mobile Devices”) as applied to claim 1, and in further view of THAKUR et al. (“Introduction to image inpainting with deep learning”).


RE claim 5, Wang further teaches:
(a)
generating a segmentation mask based on the first image data; 

Fig. 6C (607), Histogram-thresholding is used to segment the foreground depth data from the background depth data [0052]. Fig. 9 (905), Wang teaches generating a matte from the image data and depth data [0066, 0071]. 
(b)
applying the segmentation mask on the depth data to reduce a set of artifacts in a depth map based on the depth data; 

Fig. 8, post-processing (605) removes artifacts added by the refinement process [0065]. 
(c)
performing a background in-painting technique to eliminate a portrait from a background of the first image data.

Wang teaches real-world background behind the subject is replaced and continuously updated with virtual background content selected from a virtual environment selected by the user [0025]. Wang further discusses the refined depth matte (705) output by graph cut module (703) is fed back into trimap module (701), and the process continues for N iterations or until convergence [0063]. This shown in Fig. 7C with the result of 2 stages [0064]. However, Wang is silent to the use of “background in-painting” technique.
     Thakur teaches image inpainting, which is the art of reconstructing damaged/missing parts of an image and can be extended to videos [pg. 2]. This is usually done by borrowing pixels from surrounding regions, especially in 
     It would have been obvious before the effective filing date of the claimed invention to implement an inpainting technique disclosed by Thakur in regards to the background implementation of Wang. This would fill in missing parts due to the segmentation in order to provide a more realistic virtual background within the composite image.


RE claim 15, claim 15 recites similar limitations as claim 5 but in system form. Therefore, the same rationale used for claim 5 is applied.

RE claim 17, claim 17 recites similar limitations as claim 7 but in system form. Therefore, the same rationale used for claim 7 is applied.

RE claim 18, claim 18 recites similar limitations as claim 8 but in system form. Therefore, the same rationale used for claim 8 is applied.

RE claim 19, claim 19 recites similar limitations as claim 9 but in system form. Therefore, the same rationale used for claim 9 is applied.

RE claim 20.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (2019/0082118 A1) in view of BUDIU (“Carousels on Mobile Devices”) as applied to claim 1, and in further view of CHEN et al. (2019/0362554 A1).

RE claim 6, Wang teaches wherein generating the message further includes information related to a depth map and a portrait segmentation mask.
Wang teaches a depth map (602) from the depth data provided by the IR depth sensor [0050, Fig. 6A]. Fig. 7C, a depth map (602) is preprocessed into binary depth mattes (616a, b) (said portrait segmentation mask) [0064]. This information is ultimately using within process (900) in order to generate the composite image [0066-0073]. Wang further teaches the recorded AR selfie video can be played back from storage through the viewport and also shared with others on, for example, on social networks (said generating a message) [0073]. Additionally, Wang teaches electronic message instructions (1162) to facilitate electronic-messaging related processes and functions [0091]. However, Wang is silent to the specifics of sharing the AR selfie on social networks.
	Chen teaches a method/system for receiving AR data [abstract]. The AR content field (252) may be populated to indicate AR content is to be provided in a multimedia message that is made available to and/or presented to at least the recipient (said generating the message further includes information) [0069, 0073]. 
	It would have been obvious before the effective filing date of the claimed invention to include the AR content field of Chen when sharing the AR selfie on social networks of Wang. It would be needed to include the AR information, such as the depth 

RE claim 16, claim 16 recites similar limitations as claim 6 but in system form. Therefore, the same rationale used for claim 6 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
17 March 2022